Judgment unanimously affirmed without costs. Memorandum: Because the issues raised by relator concerning the circumstances of his arrest could have been reviewed either on direct appeal or on a CPL article 440 motion, County Court properly dismissed his petition seeking a writ of habeas corpus (see, People ex rel. Nelson v Scully, 119 AD2d 709, lv denied 69 NY2d 602). (Appeal from Judgment of Monroe County Court, Smith, J.—Habeas Corpus.) Present—Pine, J. P., Fallon, Wesley, Davis and Boehm, JJ.